IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA              : No. 9 MM 2016
                                          :
                                          :
            v.                            :
                                          :
                                          :
2002 SUBARU IMPREZA VIN#                  :
JF1GG68552G821124 AND NOKIA               :
TRACPHONE SEIZED FROM ANDREW              :
GLUSHKO                                   :
                                          :
                                          :
PETITION OF: ANDREW GLUSHKO               :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of March, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.